Preston, J.
(specially concurring,) I agree in the result. I agree that women are competent jurors. I agree that, in this case, the jury was not’ properly drama. I do not agree with Division 4 of the opinion, and shall very briefly state my reasons.
The evidence brought out on cross-examination on the part of defendant’s wife may have been improperly used in argument, as the opinion holds, but I think it was proper cross-examination, to identify the time. Defendant’s wife was attempting to establish an alibi for her husband, by showing that he was at home that night. This is a defense easily manufactured. State v. Rowland, 72 Iowa 327. People are often mistaken as to dates. Under such circumstances, I think some latitude was allowable on cross-examination. Had there been a wedding that night at the place where defendant’s wife was staying, it would have been proper to show that, as fixing the *841date. "Wbat were they doing? Wbat were they talking about? How did she claim to know wbat was the date? She says it was because be came home with certain persons.
Evans, C. J., concurs in the dissent.